 In the Matter of TROJAN POWDER COMPANYandINTERNATIONALUNION OF MINE, MILL AND SMELTER`YORKERS,C. I. O.Case No. R-2219.-DecidedJanuary^?8,1941aJurisdiction:commercial explosive manufacturing industry.Investigation and Certification of Representatives:existence of question re-fusal to accord recognition to union ; election necessaryUnit Appropriate for Collective Bargaining:all employees including foremen.who do not perform major supervisory functions, watchmen-guards, and thelaboratory assistant, but excluding the Company's assistant general manager,foremen who perform major supervisory functions, clerical employees, thehead chemist, and the cook.Fitzgerald, Abbott c Beardsley,byMr. Edward B. Kelly,of Oak-land, Calif., andMr. Kennzetlt Souser,of Philadelphia, Pa., for theCompany.'Gladstein, Grossman, MargolisdSawyer,byMr. Norman Leonard,of San Francisco, Calif., for the Union.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 24, 1940, International Union of Mine, Mill andSmelter `porkers, C. I. 0., herein called the Union, filed a petitionwith the Regional Director for the Twentieth Region (San Francisco,California, alleging that a question affecting commerce had arisenconcerning the representation of employees of Trojan Powder Com-pany, Robert, California, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled -theAct.On December 7, 1940, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9(c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due nbtice.29 N. L. R. B., No 41.229 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 10, 1940, the Acting Regional Director issued a noticeof hearing, copies of which, together with copies of the peti-tion,were duly served upon the Company, the Union, andUnitedPowder and High Explosive Workers of America, alabor organization affiliated with American Federation of Labor.Pursuant to the notice, a hearing was held on December 17, 1940, atSan Francisco, California, before Earle K. Shawe, the Trial Examinerduly designated by the Board.The Company and the Union ap-peared, were represented by counsel, participated in the hearing,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing the Trial Examiner made severalrulings on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are thereby affirmed.On January 3, 1941, the Company requested oral argument beforethe Board, and on January 4 submitted a brief, which the Board hasconsidered.Pursuant to notice duly served upon the parties, a hear-ing for the purpose of oral argument was held before the Board atWashington, D. C., on January 14.The Company was representedby counsel and participated in the argument.kUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTrojan Powder Company is a New York corporation, with itsprincipal office in New York City.These proceedings are concernedsolely with the Company's plant located at Robert, California, here-inafter called the Robert plant, where the Company is engaged inthe manufacture and sale of commercial explosives and blasting ac,cessories.From October 1, 1939, to September 30, 1940, the Companypurchased for use in the course of production at the Robert plant rawmaterials worth approximately $275,000, approximately one-third ofwhich, or $90,000 worth, were shipped to said plant from points out-side the State of California.In the same period the Company man-ufactured products which it sold for the gross selling price of$685,000.About 53 percent of such sales, totaling approximately$363,000, were made,' and the products shipped, to customers outsidethe State of California.Approximately 58 persons are employed by,,the Company at the Robert plant.The Company admits for the purpose of these proceedings that itsabove-mentioned operations affect interstate commerce, within themeaning of the Act.0 TROJAN POWDER COMPANY ,231II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Mine, Mill and Smelter Workers is a,labor organization affiliated with Congress of Industrial Organiza-tions.Chemical and Explosive Workers, Local 519, is a local ofInternational Union of Mine, Mill and Smelter Workers, admittingto membership employees of the Compliny at the Robert plant.Priorto September 17, 1940, the local was known as United Powder andHigh Explosive Workers of America, Local No. 130. ^ On that date,by vote of its membership, the local affiliated itself with InternationalUnion of Mine, Mill and Smelter Workers.III.THE QUESTION CONCERNING REPRESENTATIONrBy letter dated September 18, 1940, the Union requested the Com-pany to recognize and otherwise bargain collectively with it as thestatutory'representative of employees of the Company.The Com-pany refused and still refuses to recognize the Union as the statutoryrepresentative of its employees within an appropriate collective bar-gaining unit until the Union be certified by the Board as such repre-sentative.At the hearing there was introduced in evidence a report by theActingRegionalDirector showing that a substantial number ofemployees within the unit hereinafter found to be appropriate desig-nated the Union as their representative for the purposes of collectivebargaining.'We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.'The Acting Regional Director reported that the Union submitted to him 51 membershipapplication cards,dated between September 13 and October 3, 1940, bearing the apparentlygenuine and original signatures of persons whose names appear on the Company's currentpay roll, which contains 53 names. At the hearing the Union submitted to the Trial Exam-iner two additional membership application cards dated November 7 and December 3, 1940,respectively,bearing the apparently genuine and original signatures of persons whose namesappear on the Company's current pay roll., 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE APPROPRIATE ' UNITThe petition alleges that "'all productionand maintenance em-ployees excluding supervisory and clerical employees" at the Robertplant constitute a unit appropriate for the purposesof collectivebargaining.As further defined at the hearing this unit would com-prise all employees at the Robert plant except the Company's assist-ant generalmanager, clerical employees, the head chemist and thecook.The Company agrees that the proposed unit is appropriate,except that it would exclude therefrom persons classified on the Com-pany's pay roll as foremen, watchunen-guards, and laboratoryassistant.Foremen.The Robert plant is under the supervision of Bronstein,the Company's assistant general manager, who spends about twohours each day at this plant.Bronstein testified that in his ab-sence the foremen, William Parr, Thomas Graham, George Evans,and John Leal, are in charge of the plant. -The record shows that,Parr and, Graham are principally engaged in supervising the workof the production employees at the Robert plant.Parr is in chargeof 20 to 25 employees; Graham is in charge of 6 to 8 employees.Parr isgenerally consulted by Bronstein in connection with the prep-aration-of the daily production schedule and the dailywork assignment sheet, pursuant to which Parr assigns employees to, their duties.Evans, maintenance foreman, devotes approximately 75 per centof his time to.the performance of general maintenance work, such asthe repair and construction of plant equipment.During the re-mainder of his time he supervises the work of from 1 to 6 plant em-ployees who are assigned upon occasion to maintenance work or"make" work, such as weeding and cleaning out ditches on the Com-pany's property.Lealwas formerly- a maintenance" foreman atthe Robert plant, but in 1937 he was assigned to his present dutiesbecause ofhis,health.Leal and one or two other employees are en-gaged in making empty boxes. Leal exercises little, if any, super-visory authority in connection with his work.We are of the opinion that Parr and Graham, who devote prac-tically all of their time to the supervision of productionemployees,perform major supervisory functionsin connectionwith the opera-tions at the Robert plant.We shall; therefore, exclude.Parr andGraham from the unit.2On the other hand, Evansand Leal devote2Cf.Matter of Levroton Manufacturing Company, IncandInto nattonal Brotherhood ofElectricalWorkers,Local 3,(AF of L),27 N. L R B 735Matter of BirminghamTank Company,Division of The IngallsIronWorksCompany, IncandInternationalAssocc--ation of Bridge, Structural and Ornamental Iron,Workers, Shopmen'sLocal#539, 25N. L. R. B. 1306. TROJAN POWDER COMPANY233a majority of their time to work similar to that of ordinary workersand generally do not perform major supervisory functions.Underthese circumstances we hold that Evans and Leal belong in the unit.Watchmen-guards.The Company employs four watchmen-guards,whose average hourly wage is slightly less than that of productionand maintenance employees.Two of these employees, who work atpatrol the plant, check plant temperature, and clean thenight.office.The other two, who work during the day, check time cards ofemployees entering and leaving the plant, guard against entry intothe plant without permission, and perform gardening, cleaning, andsimilar work in the vicinity of the plant gate.There is uncontra-dicted testimony that all of these persons are members of, or ap-plicants for membership in, the Union.We shall include thesemen in the unit at the request of the only union involved.3The Labor°atorzy Assistantis a former production employee whowas trained for his present duties by the head chemist at the Robertplant.His hourly pay is approximately the same as the averagehourly wage paid production and maintenance employees.His prin-cipal duties consist of inspecting and testing raw materials andfinished products.He reports on the quality of such products tohis superior, the head chemist.He also mixes ingredients underformulas prepared by the head chemist, and occasionally runs er-rands, cuts- the plant lawn, cleans the plant laboratory.He testi-fied that he is a member of the Union and desires to be representedby it in collective bargainin(r.We shall include him in the unit.'We find that all employees of the Company at its Robert plant,including George Evans and John Leal, watchmen-guards, and thelaboratory assistant, but excluding the Company's assistant generalmanager,William Parr and Thomas Graham, clerical employees,the head chemist, and the cook, constitute a unit appropriate forthe purposes of collective bargaining, and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.8 Cf.Matter of Southern Cement CompanyandSteelWorkers Organizing Committee,28N L. R B 596.Matter of Lee Rubber and Tire Corporation, Republic RubberDizisionandLocal#102,United Rubber Workers of America (C. I.0.), 24 N. L.it.B. 1077 andcases therein cited in footnote6; Matter of Ifawneer CompanyandLocal92,UnitedAuto-mobileWorkers of America, A. F.of L, 22 N.L it. B. 995, and cases therein cited) isfootnote 10.4Cf.Matter of Lee Rubber and Tire Corporation,Republic Rubber DivisionandLocal#102, United Rubber Workers of America(C. I.0.), 24 N. L. it. B 1077;Matter of GulfRefining CompanyandFederal Labor Union No 22191,affiliated with the American Federa-tionof Labor,'25 N. L. R. B. 745;Matter of Magnolia Petroleum CompanyandOilWorkers'International Union Local No. 243 et al.18 N. L R B. 380 ' 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot among employees within the appropriate unit to determinetheir desires with regard to representation.Following our usual-practice, we shall use as the date for determining eligibility of em-ployees to vote the pay-roll period next preceding the date of thisDirection of Election, subject to such limitations and additions asare set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Trojan Powder Company, Robert, Cali-fornia, within the meaning of Sectioii 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Company at its Robert, California, plant,including George Evans and John Leal, watchmen-guards, and thelaboratoryassistant,butexcludingtheCompany's assistantgeneral manager,William Parr and Thomas Graham, clerical elh-ployees, the head chemist, and the cook, constitute a unit appropriatefor the purpose of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-latior s Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Trojan Powder Company, Robert, California, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the Twentieth Regioii, acting in this matter as agent forthe National'Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all employees of theCompany at its Robert, California, plant, including George Evansand John Leal, watchmen-guards, and the laboratory assistant, who TROJAN POWDER COMPANY235were employed during the pay-roll period next preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laidoff, but excluding employees who have since quit or been dischargedfor' cause, and also excluding the Company's assistant generalmanager, William Parr and Thomas Graham, clerical employees, thehead chemist, and the cook, to determine whether or not they desireto be represented by Chemical and Explosive Workers, Local 519,of the International Union of Mine, Mill and Smelter Workers,C. I. 0., for the purposes of collective bargaining.CHAIRMAN HARRY A. Mrs took no part in the consideration ofthe above Decision and Direction of Election.